Exhibit 16.1 January 21, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Ladies and Gentlemen: We have read the disclosures included on Form 8-K for Energy & Technology, Corp. (Commission File Number: 333-143215), dated January 18, 2012 with respect to Item 4.01 Changes in Registrant’s Certifying Accountants, and are in agreement with the statements contained therein. Sincerely, A Professional Accounting Corporation cc: George M. Sfeir, CEO, Energy & Technology, Corp.
